DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-26 are currently pending in the application.
Acknowledgement is made of cancellation of claim 3.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tee structures arranged on both the liquid inlet pipe and the air collection pipe; with the tee structures, both sides of the heat exchanger are arranged with an outdoor unit connection terminal of the connection pipeline as claimed in claim 11; and the liquid inlet pipe and the air collection pipe pass through the tee structures, one branch forms a U-shaped bend which bypasses the motor bracket from the side, far away from a back plate of the base part, of the motor bracket after extending beyond the length of the heat exchanger at a position close to the back plate of the base part, reaches a lower edge of the back plate of the base part in a working and mounting state, and bends, at the position close to the back plate of the base part, towards an end of the base part on this side; another branch extends to the lower edge of the back plate of the base part in the working and mounting state on this side, and bends, at the position close to the back plate of the base part, towards the end of the base part on this side as claim in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP R-1.75. The fourth paragraph of claim 1 sets forth a plurality of elements or steps which are not separated by line indentations. Similar problems are found throughout the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	concentrator in at least claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Concentrator is interpreted to cover a patch panel, as per applicant specification ([0393]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2 and 4-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “connected with and separated from an output shaft of the fan motor through a position movement between them” in lines 11-12; which limitation is indefinite as it is unclear which of the multiple previously recited structures the word “them” is referring to.

To overcome this rejection, applicant is encouraged to amend the claim to recite “connected with and separated from an output shaft of the fan motor through a position movement between the impeller shaft and the output shaft of the fan motor”.

Claim 1 calls for the limitation “the clamping claw is extracted from the clamping groove, and then the fan motor is quickly disassembled for subsequent” (see last paragraph); which recitation renders claim 1 indefinite since the claim recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim 1 also calls for the limitation “and then the fan motor is quickly disassembled for subsequent” (see last paragraph); which recitation renders claim 1 indefinite for the following reasons:
I.	the limitation is an incomplete clause. The limitation appears to be lacking the function that occurs after quickly disassembling. The term “for subsequent” does not properly complete the limitation.
II.	it is unclear as to how the limitation the limitation performs a step that was already completed. In other words, at the third to last line of claim 1, the fan motor is disassembled. How can the fan motor be disassembled again as required in this limitation, when it was already disassembled?

Overall, the scope of the last paragraph of claim 1 is unclear, making the claim indefinite. 

Claim 16 calls for the limitation “the buckle structure” in line 4, which limitation lacks antecedent basis.
Claim 16 should be made dependent on claim 15, since claim 15 recites “a buckle structure”. 

Claim 18 calls for the limitation “the buckle structure” in line 3, which limitation lacks antecedent basis.
Claim 18 should be made dependent on claim 15, since claim 15 recites “a buckle structure”. 

Claim 19 calls for the limitation “the buckle structure” in line 3, which limitation lacks antecedent basis.
Claim 19 should be made dependent on claim 15, since claim 15 recites “a buckle structure”. 

Claim(s) 2 and 4-26 is/are indefinite for their dependency on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends on cancelled claim 3; making claim 10 an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son-Pai (CN 1786594 A).

Regarding claim 1:
Son-Pai remains  the closet prior art of record to the claimed invention, and discloses an air conditioner indoor unit (Fig. 1-6), comprising a base module #11, having a base part which is arranged with a fan motor #18 (Fig. 1 & 5); a heat exchange module #13 having a heat exchanger and a connection pipeline #29 for connecting the heat exchanger to an air conditioner outdoor unit (Fig. 1 & 5); the heat exchanger and the connection pipeline are arranged in such a way that in a mounted state, the heat exchanger and the connection pipeline are entirely located at a front side of the base module (see Fig. 1-6); and an air and water duct module #12 having an air duct assembly; the air duct assembly is suitable to be entirely disassembled from the base part without disassembling the fan motor in the base part (Fig. 1-6), wherein the air and water duct module has a bottom shell #15 and an impeller #17 which is rotationally mounted on the bottom shell ([0030]); an impeller shaft #17a of the impeller is suitable to be, by means of a quick release connecting structure #22, connected with and separated from an output shaft #18a of the fan motor through a position movement between the impeller shaft and the output shaft of the fan motor (see at least Fig. 1-2 & 4); the quick release connecting structure comprises a clamping groove formed in the impeller shaft of the impeller (see groove on #22 that receives shaft #18a, Fig. 5). 

Son-Pai does not specifically disclose wherein a clamping claw arranged on the output shaft of the fan motor and mating with the clamping groove. 

Nonetheless, by official notice, the examiner submits that the usage of a clamping claw to connect to a clamping groove in quick release connecting structures is well known in the art. It would have been obvious to an ordinary skill artisan to apply the teachings of the general state of the art to the quick release connecting structure of Son-Pai; with the benefit of providing a more secured and reliable connection amongst the elements.

Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered.

Applicant amendment has not fully overcome the drawing objections of the previous office action. The features of at least claims 11 and 12 are still not illustrated in the drawings.

Applicant amendment has overcome the claim objections of the previous office action.

With respect to the 112(f) interpretation, applicant submitted that “the concentrator is a switching element for concentrating all the load terminals on the concentrator, and then connecting the concentrator with the electrical box, so as to realize the electrical connection between the electrical box and the load terminals”.

It is unclear as to how the applicant illustrates what a structure is, using the structure itself. Further, applicant argument that the concentrator is an electric component is insufficient to overcome the 112(f) interpretation, as the term electric component does not describe a particular structure for performing the “concentration” function. Accordingly, the 112(f) interpretation of the term “concentrator” is maintained.

Applicant amendment has not fully overcome the 112 rejections of the previous office action. See 112 rejection section above for more details.

Applicant’s arguments regarding the claim rejections under 102 have been considered but are moot because the new ground of rejection is different than that of the prior rejection of record. Refer to the 112(b) and 103 rejection sections above for the newly presented rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/16/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763